Citation Nr: 1747848	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-01 932	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for right knee strain status post meniscectomy, prior to August 1, 2011.

2.  Entitlement to a rating higher than 10 percent for degenerative joint disease of the right knee associated with right knee strain status post meniscectomy, prior to August 1, 2011.

3.  Entitlement to a rating higher than 10 percent for right knee strain, status post meniscectomy with degenerative joint disease, from August 1, 2011 to August 11, 2015, and to a rating higher than 40 percent, thereafter.

4.  Entitlement to a rating higher than 10 percent for right knee instability, from August 29, 2011 to August 11, 2015, and to a rating higher than 20 percent, thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & A.T.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from January 1957 to September 1965.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  A notice of disagreement was received in October 2011, a statement of the case was issued in December 2012, and a VA Form 9 was received in April 2013.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in July 2015 by a Veterans Law Judge who is now unavailable to take part in a decision on the appeal.  A transcript is associated with the claims file.  Although the Veteran was afforded the opportunity for a new hearing before a different VLJ who would ultimately decide the case, the Veteran declined. 

In February 2016 and November 2016, the Board remanded these claims for additional development.  


FINDING OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran indicated in the April 2017 statement that he was satisfied with the disability ratings assigned to his right knee and requested the appeal to be withdrawn.  Id. Hence, there remain no allegations of errors of fact or law for appellate consideration.  See April 2017 statement.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


